 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDStandard Fittings CompanyandGeneral Truckdrivers,Local 201,affiliatedwith International Brother-hood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Independent.Case15-CA-3214September 27, 1968DECISION AND ORDERBy MEMBERS BROWN,JENKINS,AND ZAGORIAOn June 25, 1968, Trial Examiner Wellington A.Gillis issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. With respect tocertain other allegations, he recommended they bedismissed.Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision, and a support-ing brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicialerrorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations2 of theTrial Examiner, as herein modified.1In the absence of exceptions,we adoptpro forma,the TrialExaminer's findings that statementsmade by theRespondent during hisAugust talks to the employees,were not violative of Section 8(a)(1) ofthe Act.2 As the TrialExaminer found that the Respondent did not solicitemployees to campaign against the Union,his RecommendedOrder ismodified accordingly.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWELLINGTON A GILLIS, Trial Examiner This case washeard by me on April 24 and 25, 1968 at Opelousas,Louisiana, and is based upon a charge filed on November 27,1967 by General Truckdrivers Local 201, affiliated withInternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Independent, hereinafterreferred to as the Union, upon a complaint, issued on March 5,1968, by the General Counsel for the National Labor RelationsBoard, hereinafter refered to as theBoard,against StandardFittings Company, hereinafter referred to as the Respondentor the Company, alleging violations of Section 8(a)(1) andSection 2(6) and (7) of the National Labor Relations Act, asamended (61 Stat 136), and upon an answer timely filed bythe Respondent denying the commission of any unfair laborpractices.At the hearing, all parties were represented by counsel, andwere afforded full opportunity to examine and cross-examinewitnesses, to introduce evidence pertinent to the issues, and toengage inoralargument Subsequent to the close of thehearing, timely briefs were filed by counsel for the GeneralCounsel and for the Respondent.'Upon the entire record in this case, and from myobservation of the witnesses and their demeanor on the witnessstand, and upon substantial, reliable evidence "consideredalongwith the consistency and inherent probability oftestimony"(Universal Camera Corp. v NL.R.B ,340 U.S.474, 496), I make the followingORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner, as hereinmodified, and orders that the Respondent, StandardFittings Company, Opelousas, Louisiana, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder, as herein modified:1.Delete from paragraph 1(a) of the Recom-mended Order, the words "and soliciting its employ-ees to campaign against the Union," and insert aperiod after the word Union.2.Delete from the first indented paragraph of theNotice the words "and WE WILL NOT solicit employeesto campaign against the Union " and insert a periodafter the word Union.FINDINGS AND CONCLUSIONSITHE BUSINESSOF THE RESPONDENTStandard Fittings Company, a corporation engaged in themanufacture and distribution of steel pipe fittings in variousStates, including manufacturing operations in the Opelousas,Louisiana area, during the past 12 months purchased andreceived goods at its Opelousas, Louisiana, plant valued inexcess of $50,000 directly from points outside the State ofLouisiana The parties admit and I find that the Respondent isengaged in commerce within the meaning of Section 2(6) and(7) of the Act.IOn June 7, 1968,2 days after the extended date set for the filingof briefs, counsel for the Respondent submitted a Supplemental Brief inanswer to a portion of the brief submitted by counsel for the GeneralCounsel Thereafter,the General Counsel moved to strike Respondent'sSupplementalBriefon the ground that the Board'sRules andRegulations do not provide for answering briefs. G. neral Counsel'smotion in this regard is hereby granted173 NLRB No 9 STANDARD FITTINGS CO.4311THE LABOR ORGANIZATION INVOLVEDThe parties admit, and I find, that General TruckdriversLocal 201, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica, Independent, is a labor organization within the meaning ofSection 2(5) of the ActIIITHE ALLEGED UNtAIR LABOR PRACTICESA IssueWhether, at various times between August and November1967, Respondent's officials engaged in conduct violative ofSection 8(a) (1) of the ActB.The FactsPreliminary StatementIn early August 1967, 2 the Union commenced its campaignto organize the Respondent's Opelousas plant On August 28, arepresentation petition in Case 15-RC-3477 was filed by theUnion, resulting in a representation hearing held on September15During this period, the Company operated from twobuildings, one on South Street, the main plant, and the otheron Landry Street A new plant on Grandigot Road, some 4 or5miles away, was then under construction. Just prior to theelection on November 8, the new plant was completed and allbut 14 of the Respondent's 113 employees then on thepayroll, along with machinery from the old plant, moved intothe new building.The Union's campaign during this period was accompaniedby a number of employee meetings called by the Respondent'spresident, Irwin Davlin, who attempted to dissuade employeesfrom selecting the Union as their representative. It is withthese meetings, including the preparation and circulation of apetition reflecting employee revocation of Union authorizationcards,aswell as with employee questioning by certainsupervisors and the Respondent's attorney, Donald Meyer, thatthe instant proceeding is primarily concernedEarly August MeetingSometime between August 1 and 15, the parties wereunable to stipulatemore precisely, Davlin instructed hisforeman to invite all employees during the afternoon workinghours to take a tour of the new plant, which, at the time, wasapproximately 80 percent completed. At about 2 p.m., withmost all of the Respondent's employees present, Davlin guidedthem through the plant, describing where various operationsand machinery would be located. At the conclusions of anapproximately 'k hour tour, with Plant Manager MalcomMarcus and Personnel Manager Shelton Courville present,Davlin stood upon a heavy piece of equipment, and, from suchvantage point, delivered a 10 minute speech without notesrelative to the pros and cons of union activity.During this talk Davlin made reference to what hadhappened at his Massachusetts plant, stating that a union camein and promised the employees job security and higher wages,with nothing to lose and everything to gain After an electionthe employees lost control when non-employees set up apicket line which prevented employees who might have wantedtowork from going to work. Davlin continued with hisMassachusetts story by telling his employees that therefollowed incidents of violence with people seriously hurt, someneeding hospitalization, aswellasdamage to property.Subsequently, management had to hire other people who wentto work, resulting in the eventual calling off of the strike bythe Union. After relating this story to the assembled employ-ees,Davlin told them that they had the right to do whateverthey wanted, including the right to vote if they wanted anelection, but that they should carefully study what they weredoing and should be aware of the possible consequence S.3According to former employee Rogers Brown, Davlin alsosaid dunng this talk that he heard the employees were signingunion cards, that other union plants where he had been hadshut down, that this was a quiet town and that is why hemoved there, that if the employees needed more money hewould see fit to give them more money, that if they signedwith the Union they could no longer talk to him individually,only through the Union, and that he did not want a union inthe plantGeneral Counsel witness and former employee,JosephRay, testified that Davlin said that he did notparticularly care to have a union in the plant, that unionsusually cause trouble, that you are the small people who arethe ones who will get hurt if you join the Union, that he wouldnot collect union dues from anybody, and if the employeeswanted to join a union that was their business, it was a freecountry, but that he felt that they should have moreinformation concerning the Union, that if they joined theUnion and there was a strike they could not get unemploy-ment, they possibly would lose their jobs, that if they had astrike,he would have guards to protect his employees thatwanted to work, and the Union would also have the sameprivilege.In addition to the above, which is not really in dispute,Rogers Brown testified that Davlin said he had nothing to lose,he "would shut the plant down, pack my bag and go backwhere I came from, because no union can make me sign acontractwith them," and that if the Union came in theemployees would all be firedWith respect to the latter,employee John Guillory corroborated the first part, but notthe part pertaining to the employees getting fired AccordingtoGurllory, however, Davlin also stated that he would nothave a union in the plant, if he had to lay off the whole crewhe could and rehire a new crew. Other General Counselwitnesses, Ray, John Soileau, and Joseph Thomas, in testifyingto this meeting, did not corroborate Rogers Brown or JohnGuillorywith respect to the latter. Davlin denied sayinganything about packing his bag and going home if the strikewere to take place, and denied generally that he everthreatened to fire any employee because of the Union. I donot credit Rogers Brown or Guillory with respect to these laststatements and find that Davlin's talk on this occasionconsisted of the non-disputed matters set forth above2 Unless otherwise specified,all dates referto theyear1967.3 The foregoing is taken from the testimony of Davlin. 44DECISIONS OFNATIONALLABOR RELATIONS BOARD"Petition" Meetings-September 7 and 8In very early September, before receiving notification of theUnion's representation petition, Davlin, apparently concernedwith the unionization of his plant and the circumstancessurrounding the signing of union cards by employees, soughtlegal advice. On September 7, Attorney Donald Meyer went toOpelousas and talked with Davlin, who had just received acopy of the representation petition. For whatever reason,Davlin questioned the sufficiency of the Union's showingamong his employees, and requested information as to whatcould be done to determine the authenticity of the union cardcount. It was decided, as testified to by Attorney Meyer, that apetitionwould be drawn up "whereby the employees couldevidence their wishes to either revoke a card or not to have theunion represent them." It was also decided, in connectiontherewith, that Davlin would address the employees in each ofhis departments.Accordingly, commencing at about 10 p in , between shiftson the night of September 7, and continuing throughout thefollowing day, Davlin held I1 meetings of his employees, bydepartments, either in the department itself or, because of thenoise, in adjacent outside areas In all instances the samepattern was followed Davlin, with Personnel Manager SheltonCourvilleandAttorneyMeyer present, read "practicallyverbatim" and without deviation the contents of a letter,which he himself had prepared, a copy of which is attachedhereto as Appendix A In the letter, which at a later date priorto the election was also mailed to a substantial number of theRespondent's employees, chronologically Davlin refers general-ly to (a) his prior experience with a union, its unfulfilledpromise to employees of higher wages, easier jobs, and strikebenefits, and the strike which followed, accompanied bypicket lines that employees were afraid to cross, violence andhate, (b) the good treatment accorded employees by theCompany in the past with respect to job security, higherwages, including overtime, incentive systems based on higherproductivity, to the promotion to higher jobs of employeeswho showed initiative, which the Company hoped to continuein the new plant, and to the fact that there had been no layoffseven when material shortages and orders indicated there shouldhave been, (c) the fact that he did not want a union and,although the employees could pay the Union if they wantedto, he did not intend to collect dues and initiation fees fromemployees' paychecks, that this was a free country and he didnot intend to have a plant where everyone must belong to theUnion, and did not intend to tell him how to do this job, (d)the assertion that the Company cannot afford higher wagesexcept through higher production, the fact that there is nounemployment compensation for strikers, and that otherpeople may hesitate to hire a striker, (e) again to the strike athis other plant where all employees were forced to give uptheir job by "imported strike line people," followed after awhile by the Company hiring a whole new force which theCompany trained, and the unrelated fact that the president ofthe Union attempting to organize the Opelousas employees isin a federal prison, and finally (f) his belief that the Unioncould not get anything for the employees at this time, thatunions have in other places been responsible for doing awaywith overtime, and piece rates, and have caused layoffs, andthat union dues will come out of the employees' pocket.In each case, after reading the letter, the very last portion ofwhich also solicits the employees to sign the petition indicatingthat they do not want the Union, Davlin left the area, andCourville took over, reading verbatim to the employees theheading which appeared at the top of the company petition,and stating to the employees that "it was solely voluntary,they could either sign the petition or not, it was up to them."The heading on each page of the petition reads as followsAfter further consideration and having had time todiscuss the advantages of appointing a Union to represent usinconnectionwith our working for Standard FittingsCompany, we voluntarily revoke any Union AuthorizationCard we have signed before Even if we have not signed aUnion Card we do not want to be represented by theTeamsters Union, Local 201 in connection with our workAgain, in each case, immediately after Courville read theheading, Attorney Meyer departed the area, leaving Courvilleand the employees with the petition.Some 12 witnesses appearing on behalf of the GeneralCounsel testified concerning these meetings. While, in someinstances there may have been some misunderstanding as toDavlin's comments, their testimony generally, particularlyafter testifying on cross-examination, does not depart sub-stantially from that of Davlin with respect to the speeches,and, in fact, for the most part is corroborative thereof. Withrespect to the signing of the petition, almost without ex-ception they testified that they were told that they did nothave to sign if they did not want to I find, as testified to byDavlin and Meyer, that Davlin made his talks from the letterand that he did not deviate therefrom. To the extent that thetestimony of employee witnesses may be at slight variancewith the substance of the letter, or with the testimony ofDavlin and Meyer4 in this regard I find, without attacking theveracity of the employee witnesses, that for the most part it isbased upon a poor recollection of the meeting or a miscon-ception of the application of Davlin's remarks In any event, Ifind it without credence.Shortly after the last of these department meetings onSeptember 8 concluded, because Davlin had indicated that hewould be glad to answer questions later, Davlin met for thatpurpose with some 7 or 8 employees outside,the forge areaDuring the course of the 10 or 15 minute conversation thatensued,whereinDavlin re-read the letter and answeredquestions put to him by employees, in support of a point, heread headlines and bylines from current copies of two dailynewspapers, i e , "Labor Dispute Behind Blasts, Says Sheriffs'Office in Vermilion,"."160,000Workers Strike FordCo " . "Bussie Case Witness Assured." . "Ford Motor Co.Closed by Strike" and "Auto Workers Walk " Many of thequestions asked Davlin related to current employment, whichwere answered by his indicating that higher productivity wouldinsure higher wages, that the work force in his Massachusettsplant was much more skilled, thus the productivity was higher,accounting for the wage differential. When asked what a unioncould do for the employees, Davlin responded by saying thatbecause of the size of the Company at Opelousas, he did notthink the Union could do much for them, showing theemployees at that time the newspaper headlines. At this pointCourville again read the petition heading. Before the groupbroke up one employee asked Meyer whether, if they signedthe petition, it would be used in a court proceeding, and was4 Courvrlle,the othercompany officialpresent during these sessions,did not testify in this proceeding STANDARD FITTINGS CO45told probably not but that it might be used in a NationalLabor Relations Board proceeding .5 While the testimony ofRogers Brown and Joseph Thomas would indicate that Davllncalled these few employees together for the purpose ofpressuring them into signing the petition, I do not credit theirtestimony as to this meeting and find the facts as testified toby Davlm and Meyer.Meeting of November 5 and 6On November 5 or 6, in the new plant a few days before theelection, a meeting was held at which all day shift employeeswere present. Davlln, standing on a staircase, addressed theemployees using the same sheet he had used at the earlier"petition"meetings, although he did not read it verbatim.There were no questions asked. Herbert Lee Brown and JosephThomas, the only two employee witnesses to testify con-cerning this occasion, testified that Davlm said about the samething as he had at the other meetings, mainly, that he did notwant a union and he did not want any initiation fees or duesWhile Brown did not corroborate Thomas' testimony to theeffect that Davlm said that if he had to he would fire thewhole crew, both employees testified that they heard Davlrn ineffect say that he would pack up his bag and go home. Brownlater testified that he did not recall Davlm saying directly thathe would close the plant if the Union came in, and that hepossibly could have misunderstood Davlin, that Davlin couldhave been referring to a story concerning his Massachusettsplant and not the Opelousas plant In any event, Davllncredibly testified that he made no such statement and that henever threatened his employees with layoff if the Union camein.ConclusionThe General Counsel asserts that the substance of Davlin'stalks to Respondent's employees on these occasions, as well asits conduct in soliciting the employees to revoke their priorunion authorization cards, contravenes the Section 8(a)(1)provisions of the Act. First, with one exception, I disagreewith the General Counsel with respect to Davlrn's Augustspeech, his September 7 and 8 talks, and his employee addressof November 5 or 6. There is no question but that, throughsuchmedia, the Respondent waged an aggressive campaignagainst the Union, but the record, including a close perusal ofDavlm's "letter" from which he made his September andNovember speeches, reveals no express or implied promise ofbenefit or threat of reprisalWithout attempting to treat thespecifics of these talks in detail, all of which appear to fallwithin the same ambit, I conclude that with the exception ofthe solicitation hereinafter noted, Davlm's speeches consideredas a whole, as well as the letter, fall short of coercion orrestraintof employees and that they come within theprotection of Section 8(c) of the Act 7While finding Davhn's letter and his speeches in themselvesto be non-coercive except as noted, I do not agree with theRespondent that such is the case with respect to theRespondent's conduct immediately following the talks onSeptember 7 and 8 in preparing a petition and solicitingemployees to sign said petition calling for the revocation ofpreviously signed union authorization cards and for therejection of the Union. In this regard, Davhn's closing remarksto his employees during these meetings whereby he told themhe would like them to sign a card repudiating the Union,coupled in each instance with Courville's presenting thepetition for signatures, I find to be a violation of employees'rights guaranteed by Section 7 of the Act The Respondentattempts to justify its conduct in this regard on the groundthat it had a right to determine whether the Union representedamajority of its employees for the purpose of holding anelection, and relies upon theBlue Flashdoctrine.8 Apart fromthe fact, acknowledged by the Respondent, thatBlue Flashisno longer the law with respect to polls, it having been revisedby the Board's ruling inStruksnes Construction 9whichdecision issued severalmonths prior to the incident hereinvolved, 10 I find that neitherBlue FlashnorStruksnesisapplicable to the situation here. In my opinion, regardless ofmotive or purpose, it is one thing for an employer to take apoll of his employees and quite another to instigate, prepareand sponsor a petition for employees' signatures by which theysignify their revocation of prior union designations and theirrejection of the union. Furthermore, even ifStruksneswereapplicable here, and the criteria announced therein satisfied,which it is not, the Board made it quite clear inStruksnesthata poll taken while a petition for a Board election is pendingdoes not serve any legitimate employer interest, and that suchpolls are violative of Section 8(a)(1).Based upon the record as a whole I find that by instigatingthe revocation petition herein, and soliciting employees to sign5Meyer's prediction in this regard was accurate,for 7 days later onSeptember 15, this petition,consisting finally of 16 pages, andcomprising some 122 signatures,virtually every employee in the plant,plus the signatures of supervisors Nezat and Manuel,was used in supportof, and attachedto, the Company'smotion to dismiss the petition inCase 15-RC-37446 Rogers Brown testified that on this occasion, which took place onSeptember 8, "When I signed(the petition)I just grabbed it and signeditand threw it down and walked away because I did it against my will "Brown's veracity,generally,isquestionable,particularly in view of thefact that his signature on the petition list, while not dated,appearsbetween the signatures of two employees, as well as others,who signedthe petition on September 7, the day before this meeting occurred.7 Conroe Creosoting Company,139 NLRB 1174 See also theBoard's recent decision inHowmet Corporation,Austenal MicrocastDivision,171NLRB No 18, andWorzalla Publishing Co., dlblaNational Bookbinding Co.,171NLRB No. 34,wherein preelectionspeeches of the type made here by Davlin were held by the Boardinsufficient to sustain objections to an election.8 InBlue Flash Express, Inc.,109 NLRB 591,the Board establishedcriteriawhich must be satisfied before a poll of employees by anemployer would be considered other than coercive,namely, that (1) theemployer's sole purpose is to ascertain whether the Union demandingrecognition actually represents a majority of the employees,(2) theemployees are so informed, (3) assurances against reprisal are given, and(4) the questioning occurs in a background free from employer hostilityto union organization9 InStruksnes Construction Co., Inc.,165 NLRB 1062, the Boardadopted the following standardsAbsent unusual circumstances,the polling of employees by anemployer will be violative of Section 8(a)(1) of the Act unless thefollowing safeguards are observed(1) the purpose of the poll is todetermine the truth of a union's claim of majority, (2) this purpose iscommunicated to the employees, (3) assurances against reprisal aregiven,(4) the employees are polled by secret ballot, and (5) theemployer has not engaged in unfair labor practices or otherwisecreated a coercive atmosphere.10 I find without merit the Respondent's assertion,contained in itsbrief, that,because theStruksnescase "probably was not reported"until some time contemporaneous with the circulation of the petition,the Respondent should not be held to its doctrine 461DECISIONS OF NATIONAL LABOR RELATIONS BOARDit,theRespondent was not attempting to determine thevalidity of the Union's majority but rather was attempting tobring about employee disaffection from the Union. As such,theRespondent engaged in conduct violative of Section8(a)(1) of the Act.' 1Employee Questioning by Attorney MeyerEarly on the morning of September 15, somewhat prior tothe 10 A M., scheduled representation hearing, AttorneyMeyer met with Courville and Marcus and indicated that, inconnection with his appearance at the representation hearing,he would like the opportunity of discussing with some of theemployees the facts surrounding their signing a union card, andwhat was said at union meetings concerning the authorizationcard. Such was arranged, and, pursuant to Meyer's instruction,several employees, a total of eight in fact, picked at random byCourville, were interviewed privately in the company office byMeyer. According to Meyer, in each case, upon the employeeentering,Meyer first introduced himself as the companyattorney.He then indicated that he was going to ask theemployee some questions, but that the employee did not haveto answer the questions if he chose not to. With the exceptionof a few who were hostile, stating that they would not answerat all, and were dismissed, according to Meyer, he asked eachof them "what they remember, if anything, about what wassaid to them at any union meeting that they attended or at anyother time concerning the use to which the authorization cardwhich they allegedly had signed would be put." In each case,upon the termination of the office interview, as the employeeleft,Meyer wrote down the substance of the conversation.Time prevented Meyer from conducting further employeeinterviews, and shortly before 10 A.M., Meyer proceeded tothe representation hearing Thereafter on September 22, theaffidavitsof three of the employees interviewed were sub-mitted by Attorney Meyer in support of the Respondent'ssupplemental motion to dismiss the representation petition onthe ground that the Union at a meeting had misrepresented tothe employees the purpose for which the cards were to beused.Four employee witnesses testified to these interviewsAlthough admitting that the only basis of Meyer's conversationwith him was Meyer's asking him what the union repre-sentatives told the employees as to the purpose of signing thecards, and corroborating generally Meyer's testimony, HerbertLee Brown testified that Meyer asked him if he had signed acard for the Union and whether he knew the union organizers,to each of which Brown replied that he would rather not sayEmployee Frank Quebedeaux corroborated generally Meyer'stestimony, admitting that Meyer initially told him he did nothave to answer questions and that he did not have to tell himwhether or not he signed a card However, Quebedeauxinsisted, even in the face of Meyer's cross-examination, thatMeyer kept asking him.about "what was said at the meetingthatnight,"notmerelywhat was said about the cards.Employee Joseph Ray, who was excused almost immediatelywhen he exercised Meyer's option of not answering hisquestions, testified that Meyer "wanted to know if I could givehim any information concerning the meeting we had with theUnion." Employee Cryus Arcenaux, called by the Respondent,testified thatwhen called into the office on this occasionMeyer asked him "what was said at the union meeting," and,then,with the help of leading questions, "concerning thecards."ConclusionsThe General Counsel contends that Attorney Meyer'sconduct in this regard went beyond that which would serveany legitimate employer purpose, and that, as such, it wasdesigned to ferret out employees' union activities, a violationof Section 8(a)(1) of the Act. The Respondent defends theconduct of Attorney Meyer on the ground that the questioningwas based solely upon the Respondent's attempt to determinewhether or not the Union authorization cards allegedly signedby its employees were valid for the purpose of the representa-tion hearing, and that, in questioning the employees, they wereapprised of their rights and told that they need not answerquestions if they chose not to do so.While the Respondent's motive in this regard is open tosome question, from a point of view of timing as well as thefact that 5 and probably 6 of the 8 employees called into theoffice had the week before signed the revocation petition, Ifind, even assuming a proper purpose, and notwithstanding itsassurances to the employees, that the conduct of Meyer doesnot satisfy all the safeguards established by the Board forminimizing the coercive impact of this type of interrogation.Thus, in theJohnnie's Poultrycase,12 the Board held that"the employer must communicate to the employee thepurpose of the questioning, assure him that no reprisal willtake place, and obtain his participation on a voluntary basis,the questioning must occur in a context free from employerhostility to union organization and must not be itself coercivein nature, and the questions must not exceed the necessities ofthe legitimate purpose by prying into other union matters,eliciting information concerning an employee's subjective stateof mind, or otherwise interfering with the statutory rights ofemployees."Accordingly, inasmuch as it does not appear that Meyerspecifically communicated to the employees the purpose ofthe questioning, or that he assured them that no reprisal wouldtakeplace,coupledwith the fact that these interviewsfollowed closely the Respondent's September 7 and 8 adamantopposition to the Union and its coercive conduct in openlysoliciting its employees to revoke their union designations, Ifind, as did the Board inAutomotive Warehouse DistributorsInc.,13that, as the Respondent's attorney failed to heed allsafeguards ofJohnnie's Poultry,the Respondent "abused itsprivilege of interrogating its employees on matters involvingtheir Section 7 rights ... ," and has thereby violated Section8(a)(1) of the ActAlleged Individual IncidentsFormer employee Herbert Lee Brown testified that some-itime in September, Plant Manager Marcus called him to hisoffice, and, after initial pleasantries, asked him if he knewanything about the Union, and said that he had been told thathe (Brown) was a leader When Brown, contrary to the fact,denied that he was a union leader, Marcus told him that thet t SeeThomas Jordan, Inc,169 NLRB No 98.12Johnnie's Poultry Co.,146 NLRB 77013 171 NLRB No 101 STANDARD FITTINGS CO47plantwas a little too small to be taken over by a union.According to Brown, who had in fact been active in the Union,attending meetings and signing up some 20 employees, Marcusclosed by telling him to "talk to the guys and try to get themdiscouraged about any union."Marcus' version,withwhich Brown finally, on cross-examination, in part agreed, is that he had had several priormeetingswith Brown concerning raises, promotions, andtransfers, and that on this occasion he called Brown in todiscuss a department transfer, asking Brown, if he wereinterestedAfter 10 or 15 minutes, Marcus mentioned the factof the Union attempting to get in, to which Brown replied thathe did not want to get involved Marcus then said "you havegot to get involved," and gave him his "pet speech." Marcustold Brown that he had the right to vote and that he had tovoteMarcus told Brown that he did not think a union wouldhelp the employees. Alluding to the fact that Brown had beenin his office 3 or 4 times discussing transfers, promotions, andraises,Marcus said that if a union came in he might give up hisright to bargain, and would have to bargain collectivelyMarcus closed by saying that "no one can make you join ornot join." Marcus denied that statements attributed to him byBrown to the effect that he knew he was a union leader andasking Brown to discourage the employees from joining theUnion.14Former employee, Frank Quebedeaux, testified that abouta week before he was laid off, which would place it aroundSeptember 19, his foreman Donald Nezat approached him inthe nipple depaitment Nezat allegedly told him that he didnot want to catch anyone saying anything about the Union inthe plant, that he had a right to let them go. According toQuebedeaux, Nezat admitted that he himself was for theUnion, but could not talk about it Confronted withQuebedeaux's testimony, Nezat specifically denied the state-ments or even talking with Quebedeaux about the Union otherthan, at some point, that he should vote, that he had a right tovote in the election.' 5Machine operator, John Lemelle, one of three Lemelles toappear herein, testified that about 2 or 3 weeks before theNovember 8 election, at the new plant, his foreman, WayneManuel called him and his friend, James Marcel, aside and toldthem that if they voted for the Union they would first have toput down $50 and there would be a lot of trouble payingUnion dues every month. Marcel was not called as a witnessherein, and Manuel, although testifying that a few people hadasked him questions concerning induction fees and similarmatters, denied emphatically that he had made the statementto Lemelle and did not remember ever having had any unionconversation with him. Even on the basis of the testimony ofJohn Lemelle, whom I found to be a truthful witness, I findthe conduct of Manuel here to be unobjectionableEmployee William Lemelle testified that, about 2 weeksbefore the election, while working at his machine, Manuelspoke to him, saying that the best thing he can do is to voteagainst the Union, that he should "go and vote no " WhenLemelle asked him why, Manuel replied, "If you don't you willlose your job." Lemelle said he would think about itLemelle testified further that on the day of the election,Manuel again told him while at his machine to vote, but tovote "NO," because if he voted "YES" he would lose his job.Manuel, when asked about these two conversations, could notremember having had any union conversation with WilliamLemelle and specifically denied telling him to vote against theUnion, or that he would lose his job if he did not 16According to the testimony of employee Albert Thomas, acouple of days before the election or the day of the election,Manuel told him, in the presence of employee St. Amand, that"Whatever I did was up to me, it was my own opinion. He haddealt with Unions and it was no good " Upon having refreshedhis recollection by referring to his pretrial affidavit Thomastestified further that Manuel said that "We could close theplant if we went on strike and we would no longer have a job "On cross-examination, Thomas changed his testimony slightly,testifying that Manuel said "If the Union would come in theywould call a strike or something or we would be out of a lob,"or might be out of a job Employee St Amand did not testifyin this proceeding, and although not questioned directly aboutthis conversation, Manuel denied making any statement to anyemployee concerning his being fired if he voted for the Union,or any similar statement I must rely upon Thomas' modifiedversion of this rather than Manuel's general denial, which I findunobjectionable.Employee Preston Johnson testified that a day or twobefore the election Manuel called together the second shiftemployees in the union department, and told them "ifanybody voted for the Union there would be no union andthey wouldn't have no job " Although Johnson testified thatAlbert Thomas was present, Thomas denied any knowledge ofitManuel, although denying the statement attributed to himby Johnson, admitted assembling his men together on thisoccasion, and telling them that they were going to have anelection and that Davlrn wanted them to go out and voteregardless of how they voted.Johnson, for the first time on cross-examination, testifiedto an incident which allegedly occurred two or three daysbefore the election. According to Johnson, Davhn called thesecond shift employees in his department together and, in thepresence of Manuel, told them that if they voted for the Unionthey would be out of a job. He later testified that Davlrn said"allwho would vote for the Union would be fired " Johnsoncould not remember the names of any of the employees whoallegedlywere present. Manuel was not specifically askedabout this, and Davlrn denied emphatically that he ever saidthis to anyone' 714 Brown, on cross-examination,first could only recall the Uniondiscussion during this conversation,and could not recall the Job andtransfermatter Later, however,he remembered asking Marcus for moremoney and that this was the basis for the whole conversation withMarcus. Brown also corroborated Marcus'testimony concerning hisright to accept or reject the Union To the extent that they conflict, Icredit Marcus'testimony over that of Herbert Lee Brown.15 This is the only incident involving the Union attributed to NezatQuebedeaux'stestimony reflects some bitterness over being "fired,"which had taken place the week before the alleged occurrence. This,coupled with the fact that there is no evidence of people talking in theplant or of Quebedeaux's activity,if any,for the Union, which wouldhave prompted Nezat to engage in this conversation,IcreditNezat'sdenial of the statements attributed to him by Quebedeaux16 I was very impressed with William Lemelle as he testified in amost forthrightmanner, and less so with Manuel I credit WilliamLemell over Manuel with respect to these two conversations1 7 1 was totally unimpressed with the demeanor of Johnson whiletestifyingThis fact,plus the absence of corroborating testimony fromany of the second shift employees,compels me to discredit histestimony as to these two alleged meetings. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDFormer employee Rogers Brown, who acted as an observerfor the Union at the election on November 8, testified thatseveral days before the election, Davlrn approached him at hismachine and asked him if he knew something about the UnionWhen Brown replied that he did not, Davlin allegedly retortedwith "I think you do," and walked away shaking his head.Davlin admitted stopping and talking with Rogers Brown, andasking him what benefits he though the Union could bring toemployees there, but that Brown's head shake and no responseput an end to the conversation. Davlrn denied, credibly so,having had this conversation with Brown. For reasons set forthabove relating to a lack of confidence in Rogers Brown'sveracity I do not credit his testimony as to this allegedincident.ConclusionsBased upon the credited version of the above conversations,Ifind the following conduct, and only such conduct, toconstitute interference, restraint and coercion of employeeswithin the meaning of Section 8(a)(1) of the Act,(a)The statement of Plant Manager Marcus to Herbert LeeBrown in September, after Brown had expressed his desire notto get involved with the Union, to the effect that he had to getinvolved and that he had to vote,(b) Supervisor Manuel's telling William Lemelle two weeksbefore the election to vote against the Union and that if he didnot he would lose his job,(c) SupervisorManuel's further statement toWilliamLemelle on the day of the election to vote against the Union,that if he voted for the Union he would lose his job.October Wage IncreaseThe parties stipulated that a wage increase was granted bythe Respondent effective October 9, involving 36 of the 113employees then in the Company's employ. The Respondent'saction in raising the employees hourly rate from $1.40 or$1.45, depending on their preexisting wage, to $1.50, resultedin all employees receiving at least a minimum of $1.50 perhour. Thus, the $1.50 rate replaced $1.40 as the starting salaryrate for all newly hired employees The complaint alleges thatthe Respondent, in granting this 5 and 10-cent hourly wageincrease on October 9, did so for the purpose of inducing theemployees to reject the Union as their bargaining representa-tive in the election conducted on November 8, in violation ofSection 8(a)(l) of the Act '8In support of its position refuting this allegation, theRespondent elicited testimony from its president, Davlln, andits plant manager, Marcus, reflecting that when the Opelousasplant was first opened in February 1966, with few clericalexceptions, the minimum hiring wage was $1.40, which was 15cents above the then existing federal minimum wage require-ment According to Marcus, commencing in June or July 1967,at a number of regular weekly meetings of top management,some but not all of which were attended by President Davlln,the problems concerning difficulty in hiring and retainingemployees, particularly trained employees, were discussed.One of the proposed courses of action was that of raising theminimum hiring wage. At the same time it was recognized that,as of February 1, 1968, the federal minimum wage was toincrease to $1.60 Finally, around the middle of September,with the concurrence of President Davlrn, for both of thereasons just mentioned, it was decided to make the change, butrather than to grant the 20-cent raise to $1.60 at one timewhich was considered bad policy because employees wouldbecome accustomed to such an increase when future raiseswere granted, it was decided to effect the raise in two steps, to$1 50 on October 9, and to $1 60 in January 1968 just priorto the effective date of the new federal minimum wage Thiswas done.DuringNovember, shortly after the time that theincreasewas put into effect, the Respondent found itnecessary to reduce its work force and proceed to lay off alarge number of employees. According to Davlin, he foresawthe potential need for a layoff several months in advance,based in part upon the loss of productivity caused by theanticipated fall move into the new plant 19 Davlrn also wasaware well in advance that the Company would experience a"tightfinancial situation" at least until the first part ofJanuary, an awareness which was fulfilled compelling theCompany to stop "the flow of material for that interimperiod " According to Davlin, layoffs should have occurredearlier but because of "the union activity that apparently wasfloating around, petitions and what have you," he decided thata general layoff would possibly be misconstrued. Therefore,the Company kept employees busy cleaning and painting thenew plant and moving new machinery, until after theNovember 8 election "where [sic] there was nothing tomisconstrue "ConclusionThe General Counsel contends that the Respondent's actionwas intended to induce the employees to reject the Union TheRespondent, as articulated in its brief, asserts that the wageincrease "was based upon sound company policy established asearly as June or July 1967, and was put into effect solely tocarry out existing company policy and not with the intent ofinfluencing the results of the election."The fallacy in Respondent's assertion in this regard is theerroneous premise upon which it is laid. Thus, the factsdisclose, as testified to by Marcus, that, although the possi-bility of a raise was discussed as early as June or July, thepolicy decision to in fact grant the raise and to make iteffective as of October 9 was not made until about 3 weeksbefore the October 9 implementationAccordingly, andcontrary to theLogan Companycase 20 relied on by theRespondent, not only does the record fail to establish suchincrease was put into effect as a continuation of establishedcompany policy, it fails to support the Respondent's assertion18 At the startof thehearing,the Respondentmovedto strikeparagraph 13 of the complaint,which pertains to the wage increase, onthe ground that the charge herein did not allege such as a Section8(a)(1) violation, and thus, the complaintdid not conform to thecharge I deniedRespondent'smotionTo the extent that such isrenewed in Respondent'sbrief on the furtherground "that at no time,either contemporaneouslywith the filing of the charge by UNION orsubsequent thereto during the investigation conductedby the BOARDdid either UNION or BOARD raisean issue concerningthe propriety orlegality ofthe wage increase,"Ireiteratemy ruling denying themotion19 Oddly,however,Marcus,who recommended the wageincrease toDavlrn, and secured his approvalbeforeeffectuating the increase,testified that there had been no discussionof a large layoffand that hepersonally had not anticipated one.20 Logan Company,171 NLRB No. 83 STANDARD FITTINGS CO.49that the decision "was made at a time totally unsuspecting ofunion activity ..." and therefore could not have been in-tended to influence employees to vote against the Union Infact, the instant circumstances are more in line with several ofthe Board's recent decisions21 particularly theUnited Foodcase, for, here as there, no wage increase had ever before beengranted the employees and at the time of the decision to raisethe minimum wage the Respondent was not only well aware oftheUnion's attempt to organize the plant but had alreadyengaged in unlawful activity to discourage unionization amongitsemployees Further, I find totally unpersuasive Davlin'sattempted justification of the wage increase during a periodwhen the Company was in a "tight financial situation" andfollowed by the necessity of laying off a large number ofemployees Accordingly, I find that the Respondent's decisionand the effectuation thereof, to grant hourly wage increases toa substantial number of its employees commencing October 9,was reasonably calculated to impinge upon the freedom of itsemployees in their choice for or against the Union in theforthcoming election.22 This I find to constitute interferencewith the rights guaranteed employees by Section 7 of the Act,and therefore, violative of Section 8(a)(1) of the Act.IV. THE EFFECT UPON COMMERCE OF THEUNFAIR LABOR PRACTICESThe activities of the Respondent set forth in Section III,above, occurring in connection with the operations of theRespondent described in Section 1, above, have a close,intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYIt having been found that the Respondent had engaged incertain unfair labor practices, it is recommended that it ceaseand desist therefrom and that it take certain affirmative actionwhich is necessary to effectuate the policies of the ActUpon the basis of the above findings of fact and upon theentire record in this case, I make the followingCONCLUSIONS OF LAW1.Standard Fittings Company is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.General Truckdrivers Local 201, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Independent, is a labor organizat-ion within the meaning of Section 2(5) of the Act3.By interfering with, restraining and coercing its em-ployees in the exercise of the rights guaranteed by Section 7 ofthe Act, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) of theAct4. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case, it isrecommended that Standard Fittings Company, its officers,agents including its attorney, successors, and assigns, shall1Cease and desist from(a)Threatening its employees with the loss of jobs for notvoting against the Union, and soliciting employees to campaignagainst the Union(b) Instigating and preparing a petition, and solicitingemployees to sign the petition, calling for the revocation ofsignedunion authorization cards for the rejection of theUnion(c) Interviewing and interrogating employees individuallyand separately with respect to union matters without adheringto established safeguards(d)Grantingwage increases to employees in order toinfluence their desire or decisions with respect to unionactivityHowever, nothing herein shall be construed to requiretheRespondent to rescind or discontinue the wage ratespreviously granted.(e) In any like or related manner, interfering with, re-straining, or coercing its employees in the exercise of theirright to self-organization, to form, join, or assist any labororganization, to bargain collectively through representatives oftheir own choosing and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities.2.Take the following affirmative action, which will ef-fectuate the policies of the Act-(a) Post in conspicuous places at its Opelousas, Louisianaplant, including all places where notices to employees arecustomarily posted, copies of the notice attached hereto andmarked "Appendix B." 23 Copies of said notice, on forms tobe provided by the Regional Director for the Region 15, shall,after being duly signed by an authorized representative of theRespondent, be posted by it, as aforesaid, immediately uponreceipt thereof and maintained for at least 60 consecutive daysthereafterReasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or coveredby any other material(b)Notify the Regional Director for the Region 15, inwriting,within20 days from the receipt of this TrialExaminer's Decision, what steps the Respondent has taken tocomply herewith 24IT IS FURTHER RECOMMENDED that the complaint hereinbe dismissed insofar as it alleges any unlawful conduct otherthan as above found.21 SeeUnitedFoods, Inc.,170 NLRB No.15 1, KellwoodCompany,OttenheimerBros. Mfg.Division,170 NLRB No 183, andKellwoodCompany,Southern Division,170 NLRB No 184.22N.L.R.B v. Exchange Parts Company,375 U S 405,where theSupremeCourt of theUnited States recognized that"the dangerinherent in well-timed increases in benefits is the suggestion of a fistinside the velvet glove "23 In the event that this Recommended Order is adopted by theBoard,the words"aDecision and Order"shall be substituted for thewords"the Recommended Order of a Trial Examiner"in the notice Inthe further event that the Board'sOrder is enforced by a decree of aUnited States Court of Appeals,the words"aDecree of the UnitedStates Court of Appeals Enforcing an Order" shall be substituted for thewords "a Decision and Order "24 In the event that this Recommended Order is adopted by theBoard,this provision shall be modified to read "Notify the RegionalDirector for Region 15, in writing,within 10 days from the date of thisOrder, what steps the Respondent has taken to comply herewith " 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX AAPPENDIX BSTANDARD FITTINGS COMPANYP.O Drawer A D, Opelousas, LouisianaPhone (318) 948-8211September 8, 1967Ihave dealt with a union beforeThey promised job security, higher wages, easier jobs, strikebenefits.They brought a strike followed by violence and hateJob security-they set up picket lines people were afraid tocrossAlmost everyone gave up their jobsHigher wages-they brought no wages. New employees asthey produced more received higher wagesStrike benefits-donuts and coffeeJob security-We review every man fired with top manage-ment-there must be a good reason.Higher wages-We have maintained overtime hours to giveyou higher take home pay We have installed incentivesystems to be carried further, based on higher productivity.We have trained people to be able to produce more. Wehave tried to promote people who showed initiative tohigher jobs, and hope to continue this policy when we ex-pand in the new plant.Lay-offs-There have been no lay-offs even when shortagesof material or orders indicated sameIdo not want a union in this plantIdo not intend to collect dues and initiation fees and otherfees out of your pay check You pay a union if you wanttoIdo not intend to have a plant where everyone must belongto the union. This is a free country.As owner and as president of this company, I do not intendto have anyone tell me how to do my job.We cannot afford higher wages except through productionThere is no unemployment compensation for strikers. Otherpeople may hesitate to hire a strikerFor many of the above reasons we had a strike.Everyone was forced to give up their jobs by importedstrike line peopleWe waited a whileWe hired a whole new labor forceWe trained them.We are still in business.The president of the union trying to organize us is in aFederal PenitenaryIwould like you to sign a card stating that at this time youdo not want the Teamsters Union in this plant.Ido not believe that the union can get anything for you atthis timeThey have in places, caused doing away with overtime,piece rate, and lay-offsTheir dues will come right out of your pocketVery truly yours,Erwin Davlin, PresidentNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act wehereby notify our employees thatWE WILL NOT threaten our employees with the loss ofjobs for not voting against the Union, andWE WILL NOTsolicit employees to campaign against the UnionWE WILL NOT instigate and prepare a petition, andsolicitour employees to sign the petition, calling for therevocation of signed union authorization cards and for therejection of a unionWE WILL NOT interview and interrogate our employeesindividually and separately with respect to Union matterswithout adhering to established safeguardsWE WILL NOT grant wage increases to our employees inorder to influence their desires and decisions with respect tounion activityHowever, we will not rescind or discontinuethe new wage rates we previously granted.WE WILL NOT in any like or related manner, interferewith, restrain, or coerce our employees in the exercise oftheir right to self-organization, to form, join, or assistGeneral Truckdriver Local 201, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Independent, or any other labororganization, to bargain collectively through representativesof their own choosing and to engage in other concertedactivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and allsuch activities.All our employees are free to become, remain, or to refrainfrom becoming or remaining, members of General TruckdriversLocal 201, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpersofAmerica, or any other labor organizationSTANDARDS FITTINGSCOMPANY(Employer)DatedBy(Representative)(Title)This Notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any other materialIf employees have any question concerning this Notice orcompliancewith its provisions, theymay communicatedirectlywith the Board's Regional Office, T6024 FederalOfficeBuilding (Loyola) 701 Loyola Ave., New Orleans,Louisiana 70113, Tel. 504-527-6361.